997 So.2d 161 (2008)
STATE of Louisiana, Appellee,
v.
Christopher A. LOWERY, Appellant.
No. 43,628-KA.
Court of Appeal of Louisiana, Second Circuit.
October 22, 2008.
Louisiana Appellate Project by G. Paul Marx, for Appellant.
Paul J. Carmouche, District Attorney, Catherine M. Estopinal, Jason Brown, Assistant District Attorneys, for Appellee.
Before WILLIAMS, CARAWAY and MOORE, JJ.
MOORE, J.
Christopher Lowery was charged by bill of information with attempted armed robbery, a violation of La. R.S. 14:64 and 14:27. Pursuant to a plea bargain, he pled guilty as charged with a sentencing cap of 12 years. The district court later sentenced him to eight years at hard labor. Lowery took the instant appeal. His counsel with the Louisiana Appellate Project subsequently filed a motion to withdraw, alleging that he could find no nonfrivolous issues to raise on appeal. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967); State v. Jyles, 96-2669 (La. 12/12/97), 704 So.2d 241. This court held the motion in abeyance and notified Lowery of his right to file a pro se brief. We now affirm the conviction and sentence and grant the motion to withdraw.
In July 2007, Lowery entered Mary's Chicken on West 70th Street in Shreveport. *162 After placing an order, he pulled a gun on the cashier and demanded all the money in the register. The cashier, however, was unable to open the drawer, and summoned another employee from the rear of the building. Apparently unnerved by the delay, Lowery turned around and fled on foot. He was apprehended on a bicycle a short distance away; the cashier and other store employee positively identified him. He waived his Miranda rights and, after some questioning, admitted he had pulled a gun on the cashier but run away because he got scared.
We have closely reviewed this record and agree with counsel's position that the appeal presents no nonfrivolous issues. Our error patent review shows a guilty plea that was completely in compliance with the constitutional principles of Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969), and the statutory rule of La. C. Cr. P. art. 556.1. The sentence of eight years at hard labor is in conformity with a plea agreement which was set forth in the record at the time of the plea. La. C. Cr. P. art. 881.2 A(2). The sentence is fully supported by a factual basis stated on the record by the district court. La. C. Cr. P. art. 894.1. We can discern nothing in this record that we consider to be error patent. La. C. Cr. P. art. 920(2).
For these reasons, we affirm Lowery's conviction and sentence. We grant counsel's motion to withdraw.
CONVICTION AND SENTENCE AFFIRMED. MOTION TO WITHDRAW GRANTED.